      Case 2:20-cv-01637-CCW-MPK Document 30 Filed 04/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


AMOS INC. dba WIENER WORLD,

                                                     2:20-CV-1637-CCW
               Plaintiff,
                                                     District Judge Christy Criswell Wiegand
        v.                                           Magistrate Judge Maureen P. Kelly
FIRSTLINE NATIONAL INSURANCE
COMPANY,

               Defendant.



                                  MEMORANDUM ORDER
       This case has been referred to United States Magistrate Judge Maureen P. Kelly for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(1)(A) and (B), and Local

Rule of Civil Procedure 72.

       On March 5, 2021, Magistrate Judge Kelly issued a Report, ECF No. 29, recommending

that the Court decline to exercise jurisdiction over this declaratory judgment action and that the

case be dismissed under Rule 41(b) of the Federal Rules of Civil Procedure, without prejudice to

file this action in state court. Service of the Report and Recommendation was made on the parties,

and no objections have been filed.

       After a de novo review of the pleadings and documents in this case, together with the

Report and Recommendation, it is hereby ORDERED that the Magistrate Judge’s Report and

Recommendation, ECF No. 29, is hereby adopted as the Opinion of the District Court, and the

case is hereby DISMISSED.
      Case 2:20-cv-01637-CCW-MPK Document 30 Filed 04/12/21 Page 2 of 2




       IT IS SO ORDERED.
       DATED this 12th day of April, 2021.



                                          BY THE COURT:



                                          /s/ Christy Criswell Wiegand
                                          CHRISTY CRISWELL WIEGAND
                                          United States District Judge




cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge


       All Counsel of Record via CM/ECF
